Motion Granted, Appeal Dismissed, and Memorandum Opinion filed June 24,
2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00785-CV


                      NELIA CRUICKSHANK, Appellant

                                        V.

 DANIEL OGBONNA; KINGSLEY EKWOROMADU; OLIMAX GROUP
 INC.; OLIMAX MANUFACTURING, LLC; AND ROYAL BRAVE INC.,
                       Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-64885


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed November 16, 2020
entering a temporary injunction. On June 16, 2021, appellant filed an unopposed
motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The motion is granted,
and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.